DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 6/8/2020 that has been entered, wherein claims 1-22 are pending and claims 6-11, 15-16 and 20-22 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of species I, claims 1-5, 12-14 and 17-19 in the reply filed on 5/6/2022 is acknowledged.
Claim   6-11, 15-16 and 20-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okabe et al. (US 2021/0313412 A1).
Regarding claim 1, Okabe teaches a display panel(Fig. 9) comprising: 
a base substrate(10, Fig. 10) in which a first area(D, Fig. 1), a second area(B), and a third area(F below B and T) are sequentially defined in a first direction(Fig. 1); 
pixels(P, Fig. 2, ¶0034) disposed on the first area(D, Fig. 1); 
signal lines(14d, ¶0087) disposed on the base substrate(10, Fig. 10) and electrically connected to the pixels(P, Fig. 2, ¶0034); 
a power line(20a, ¶0087) disposed on the base substrate(10, Fig. 10), wherein the power line(20a, ¶0087) supplies a power to the pixels(P, Fig. 2, ¶0034); 
signal pads(31b, 31c connected to 14d, ¶0094, ¶0087) disposed on the second area(B), arranged in a second direction crossing the first direction, and electrically connected to the signal lines(14d, ¶0087); 
power pads(31b, 31c connected to 20a, ¶0094, ¶0087)  disposed on the second area(B), arranged in the second direction, and electrically connected to the power line(20a, ¶0087); and 
a conductive portion(14gb, 16cb,20d ¶0088, ¶0086) disposed on the second area(B) and the third area(F below B and T) of the base substrate(10, Fig. 10), electrically connected to the power pads(31b, 31c connected to 20a, ¶0094, ¶0087), and extending from an area overlapping the power pads(31b, 31c connected to 20a, ¶0094, ¶0087) to an edge of the base substrate(10, Fig. 10), 
wherein an opening(opening between 14gb, 16cb) is defined in the conductive portion(14gb, 16cb,20d ¶0088, ¶0086) by a removed portion thereof(please see examiner annotated Fig. 9).


    PNG
    media_image1.png
    575
    703
    media_image1.png
    Greyscale

Regarding claim 2, Okabe teaches the display panel of claim 1, wherein the conductive portion(14gb, 16cb,20d ¶0088, ¶0086) comprises: 
a first sub-conductive portion(20d, ¶0086) disposed on the second area(B) and disposed(Fig. 10) between the power pads(31b, 31c connected to 20a, ¶0094, ¶0087) and the base substrate(10, Fig. 10); and 
a second sub-conductive portion(14gb, 16cb, ¶0088) disposed on the third area(F below B and T) and electrically connected to the first sub-conductive portion(14gb, 16cb,20d ¶0088, ¶0086) and the power pads(31b, 31c connected to 20a, ¶0094, ¶0087), wherein the opening(opening between 14gb, 16cb) is defined in the second sub-conductive portion(14gb, 16cb, ¶0088).

Regarding claim 3, Okabe teaches the display panel of claim 2, wherein the second sub-conductive portion(14gb, 16cb, ¶0088) comprises conductive bars(14gb, 16cb, ¶0088) arranged in the second direction, and the conductive bars(14gb, 16cb, ¶0088) are spaced apart from each other in the second direction.

Regarding claim 4, Okabe teaches the display panel of claim 3, wherein each of the conductive bars(14gb, 16cb, ¶0088) has a width greater(please see examiner annotated Fig. 9) than a width of each of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).

Regarding claim 13, Okabe teaches the display panel of claim 1, wherein the power line(20a, ¶0087) has a width greater(please see examiner annotated Fig. 9) than a width of each of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumida et al. (US 2011/0139493 A1).
Regarding claim 17, Sumida teaches a display device(Fig. 4) comprising: 
a display panel(100 , ¶0034) comprising a base substrate(2 , ¶0036) in which a first area, a second area, and a third area are sequentially defined in a first direction(please see examiner annotated Fig. 1), pixels(pixels, not illustrated, ¶0035-36) disposed on the first area, signal lines(4a, ¶0052) disposed on the first area, a power line(4b,4c ¶0053) disposed on the first area, signal pads(6 connected to 4a, ¶0052) electrically connected to the signal lines(4a, ¶0052) and disposed on the second area, power pads(6 connected to 4b,4c ¶0053) electrically connected to the power line(4b,4c ¶0053) and disposed on the second area, and a conductive portion(25, ¶0047) disposed on the third area and electrically connected to the power pads(6 connected to 4b,4c ¶0053); and 
a circuit board(20, ¶0039) disposed on the display panel(100 , ¶0034) and electrically connected to the power pads(6 connected to 4b,4c ¶0053) and the signal pads(6 connected to 4a, ¶0052), 
wherein an opening(opening between 25b, 25c, ¶0039) is defined in a portion of the conductive portion(25, ¶0047) overlapping the third area.


    PNG
    media_image2.png
    468
    460
    media_image2.png
    Greyscale

Regarding claim 19, Sumida teaches the display device of claim 17, wherein the opening(opening between 25b, 25c, ¶0039) extends in the first direction, the conductive portion(25, ¶0047) comprises conductive bars(25b, 25c, ¶0039) spaced apart from each other with the opening(opening between 25b, 25c, ¶0039) interposed therebetween, each of the conductive bars(25b, 25c, ¶0039) has a width equal to or greater(Fig. 4) than a width of each of the power pads(6 connected to 4b,4c ¶0053), and a number of the conductive bars(25b, 25c, ¶0039) is equal to or less than a number of the power pads(6 connected to 4b,4c ¶0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0313412 A1) in view of Fujioka et al.  (US 2018/0247993 A1).
Regarding claim 5, Okabe teaches the display panel of claim 3, but is silent in regards to a number of the conductive bars(25b, 25c, ¶0039) is less than a number of the power pads(31b, 31c connected to 20a, ¶0094, ¶0087).

Fujioka teaches a display panel(Fig. 12) wherein a number of the conductive bars(connection end of power lines 33, 32, please see examiner annotated Fig. 12, ¶0049) is less than a number of the power pads(bent wiring of power lines 33, 32, please see examiner annotated Fig. 12, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, so that a number of the conductive bars(25b, 25c, ¶0039) is less than a number of the power pads as taught by, Fujioka, in order to suppress the occurrence of noise(¶0049).

    PNG
    media_image3.png
    628
    587
    media_image3.png
    Greyscale

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0313412 A1) in view of Kim (US 2015/0048329 A1).
Regarding claim 12, Okabe teaches the display panel of claim 1, but is silent in regards to an organic layer disposed to cover the conductive portion(14gb, 16cb,20d ¶0088, ¶0086), wherein the organic layer extends in the second direction.

Kim teaches a display device(Fig. 1) comprising an organic layer(70, ¶0059) disposed to cover the conductive portion(pads of 61, ¶0047), wherein the organic layer(70, ¶0059) extends in the second direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe to include an organic layer disposed to cover the conductive portion, wherein the organic layer extends in the second direction as taught by Kim, in order to suppress and prevent the spread of the cracks to the thin film encapsulation layer and prevent a loss of an encapsulation function of the thin film encapsulation layer and panel contraction and a display failure(¶0059).
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2021/0313412 A1) in view of Andou (US 2018/0226611 A1).
Regarding claim 14, Okabe teaches the display panel of claim 1, wherein the base substrate(10, Fig. 10) comprises: 
an upper surface(surface with contacting 11); 
a side surface(surface perpendicular to 11); and 
a bottom surface(surface opposite 1), 
wherein the first area(D, Fig. 1), the second area(B) and the third area(F below B and T) are defined in the upper surface(surface with contacting 11).

Okabe is silent in regards to a first slant surface extending from the upper surface; 
a side surface(surface perpendicular to 11) extending from the first slant surface; 
a second slant surface extending from the side surface(surface perpendicular to 11); and a bottom surface(surface opposite 1) extending from the second slant surface.

Andou teaches a display panel(Fig. 7b) comprising a first slant surface extending from the upper surface; a side surface extending from the first slant surface; a second slant surface extending from the side surface; and a bottom surface extending from the second slant surface(please see examiner annotated Fig. 7b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabe, to include a first slant surface extending from the upper surface; a side surface extending from the first slant surface; a second slant surface extending from the side surface; and a bottom surface extending from the second slant surface, as taught by Andou, in order to increase the manufacturing yield and reliability of the device(¶0064).


    PNG
    media_image4.png
    327
    573
    media_image4.png
    Greyscale

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Sumida et al. (US 2011/0139493 A1) in view of Kim (US 2015/0048329 A1).
Regarding claim 18, Sumida teaches the display device of claim 17, but is silent in e regards to the display panel(100 , ¶0034) further comprises an organic layer disposed on the third area to cover the conductive portion(25, ¶0047).

Kim teaches a display device(Fig. 1) wherein the display panel(10) further comprises an organic layer(70, ¶0059) disposed on the third area to cover the conductive portion(pads of 61, ¶0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sumida so that the display panel further comprises an organic layer disposed on the third area to cover the conductive portion, as taught by Kim, in order to suppress and prevent the spread of the cracks to the thin film encapsulation layer and prevent a loss of an encapsulation function of the thin film encapsulation layer and panel contraction and a display failure(¶0059).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Yamanaka et al. (US 2022/0140056 A1) Discloses a display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892